DETAILED ACTION
Claim Status
This is first office action on the merits in response to the application filed on 4/23/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claims 1 and 11, “a second user, separate from the first user” should read --a second user, separate from a first user--.  
In claim 2, “enables the first user” should read --enables the first user device--.
Claims 2-10 and 12-20 are rejected due to their dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B).  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities including fundamental economic principles or practices.
Under the Step 1, Claims 1-10 are drawn to a system which is within the four statutory categories (i.e. a machine), and Claims 11-20 are drawn to a method which is within the four statutory categories (i.e., a process).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1 and 11:
Claims 1 and 11 are drawn to an abstract idea without significantly more. The claims recite a system for assetization of hashtags, comprising: a hardware processing device communicably coupled via a communication network with a distributed ledger-based platform, wherein the hardware processing device is configured to: receive a hashtag from a first user device; tokenize the hashtag into a hashtag non-fungible token using a proprietary algorithm, wherein the hashtag non-fungible token comprises at least details of the hashtag; receive an acceptance to a transaction offer pertaining to a transaction of the hashtag non-fungible token from a second user device, separate from the first user device, wherein the transaction of the hashtag non-fungible token pertains to transfer of one or more rights related to the hashtag, and wherein the acceptance to the transaction offer comprises at least a unique identifier of a second user, separate from the first user, and a confirmation of acceptance to one or more rules of the transaction; execute the transaction of the hashtag non-fungible token using the distributed ledger-based platform; and update the distributed ledger-based platform with a transaction update, wherein the transaction update comprises details of the transaction of the hashtag non-fungible token and details of the transfer of the one or more rights pertaining to the hashtag from the first user to the second user. 
Under the Step 2A Prong One, the limitations of receiving a hashtag from a first user; tokenizing the hashtag into a hashtag token using a proprietary algorithm, wherein the hashtag token comprises at least details of the hashtag; receiving an acceptance to a transaction offer pertaining to a transaction of the hashtag token from a second user, separate from the first user, wherein the transaction of the hashtag token pertains to transfer of one or more rights related to the hashtag, and wherein the acceptance to the transaction offer comprises at least a unique identifier of a second user, separate from the first user, and a confirmation of acceptance to one or more rules of the transaction; executing the transaction of the hashtag token using the platform; and updating the platform with a transaction update, wherein the transaction update comprises details of the transaction of the hashtag token and details of the transfer of the one or more rights pertaining to the hashtag from the first user to the second user, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). For example, but for the “hardware processing device”, “communication network”, “distributed ledger-based platform”, “non-fungible token”, and “user device” language, “receiving a hashtag”, “tokenizing the hashtag”, “receiving an acceptance to a transaction offer”, “executing the transaction”, and “updating the platform with a transaction update”, in the context of this claim encompass the human activity. The series of steps belong to a typical sales activities or behaviors or business relations, because the hashtag, a piece of data, is processed to for a transaction and the transaction are performed based on offer and acceptance. Also, the transaction and all the related steps can be performed manually. 
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – hardware processing device, communication network, distributed ledger-based platform, non-fungible token, and user device. The hardware processing device, communication network, distributed ledger-based platform, non-fungible token, and user device are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The hardware processing device performs the steps without technical details, which can be performed manually, the distributed ledger-based platform is updated or used without further technical details, the non-fungible token is recited as another piece of data, and the user devices are recited in such a way as to be replaced with corresponding users, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-10 and 12-20:
Dependent claims 2-10 and 12-20 include additional limitations, for example, creating the transaction offer comprising at least the one or more rules of the transaction, details of the hashtag non-fungible token and a transaction price, displaying the transaction offer pertaining to the transaction of the hashtag non-fungible token using the second user device, executing the transaction using smart contracts based on the rules of the transaction, the rights related to the hashtag being a right to use the hashtag, providing a marketplace for the hashtag, a mobile communication device, ERC-721 and BEP-721 standards, a blockchain, and updating in the distributed ledger-based platform as a new block, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); or Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)). For example, the mobile devices, blockchain, smart contracts are recited and used without technical details, and therefore do not provide any improvement to the functioning of a computer or any other technology or technical field. The ERC-721 and BEP-721 standards may be used, but the recited claim limitation does not improve it or other technology. 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-10 and 12-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paler (US 20220300954 A1; hereinafter Paler).
With respect to claims 1 and 11:
Paler teaches A system for assetization of hashtags, comprising: (See at least Paler: Abstract; [0010] & [0063])
a hardware processing device communicably coupled via a communication network with a distributed ledger-based platform, wherein the hardware processing device is configured to: (See at least Paler: [0014]-[0015] & [0117]-[0118])
A method for assetization of hashtags by a hardware processing device communicably coupled via a communication network with a distributed ledger-based platform, the method comprising: (As stated above, see at least Paler: Abstract; [0010], [0063], [0014]-[0015] & [0117]-[0118])
receive a hashtag from a first user device; (By disclosing, the user interface may enable a user to create a hashtag for a tag string. See at least Paler: [0010], [0063] & [0078])
tokenize the hashtag into a hashtag non-fungible token using a proprietary algorithm, wherein the hashtag non-fungible token comprises at least details of the hashtag; (As stated above, and by further disclosing, a decentralized (e.g., blockchain or other DLT) system (including a proprietary algorithm) is leveraged creating cryptographic non-fungible tokens (NFTs) that represent a unique tag string (hashtag), storing and managing the tokens via a blockchain, linking them to any addressable online artifact (e.g. URL, image, transaction, Tweet, etc.) and providing APIs for surfacing online content tagged with a particular tag string via different networks, platforms, dApps, and applications. In addition, the Tag Token (NFT) may comprise one or more parameters (details of the hashtag), comprising a unique identifier (ID) of the tag, a tag string, creator user ID (e.g., wallet ID and/or other identifier information), publisher user, price, and uniform resource identifier (URI). See at least Paler: [0005]-[0006], [0056]-[0057], [0076] & [0078]-[0079])
receive an acceptance to a transaction offer pertaining to a transaction of the hashtag non-fungible token from a second user device, separate from the first user device, wherein the transaction of the hashtag non-fungible token pertains to transfer of one or more rights related to the hashtag, and wherein the acceptance to the transaction offer comprises at least a unique identifier of a second user, separate from the first user, and a confirmation of acceptance to one or more rules of the transaction; (As stated above, and by further disclosing, the Tag Protocol may offer ownership of the Tag Token at public auction in exchange for funds or other virtual or physical items. That is, another user in the public auction may accept the offer of Tag token ownership. In addition, the interface could be a widget provided by smart contract engine 110 (confirmation of acceptance to one or more rules of the transaction). See at least Paler: [0057]-[0061])
execute the transaction of the hashtag non-fungible token using the distributed ledger-based platform; and (By disclosing, the smart contracts track transactions, interactions, and operations associated with smart contracts, corresponding with a self-executing contract with the terms of the agreement between a buyer and a seller (e.g., associated with the Tag Token). See at least Paler: [0015] & [0061]-[0063])
update the distributed ledger-based platform with a transaction update, wherein the transaction update comprises details of the transaction of the hashtag non-fungible token and details of the transfer of the one or more rights pertaining to the hashtag from the first user to the second user. (By disclosing, the Tag Token platform adds data to a blockchain (e.g., Ethereum) through a transaction on one of the Tag Token smart contracts. See at least Paler: [0073])
With respect to claims 2 and 12:
Paler teaches the system of claim 1, and the method of claim 11, as stated above. 
Paler further teaches wherein the hardware processing device enables the first user to create the transaction offer, and wherein the transaction offer comprises at least the one or more rules of the transaction, details of the hashtag non-fungible token and a transaction price. (By disclosing, the Tag Protocol may offer ownership of the Tag Token at public auction in exchange for funds or other virtual or physical items. See at least Paler: [0056]-[0061])
With respect to claims 3 and 13:
Paler teaches the system of claim 1, and the method of claim 11, as stated above. 
Paler further teaches wherein the hardware processing device is configured to display, using the second user device, the transaction offer pertaining to the transaction of the hashtag non-fungible token. (As stated above with respect to claim 2, and by further disclosing, once content is tagged, the system may surface and display tagging data in a variety of ways. See at least Paler: [0070], [0073], [0078] & [0083])
With respect to claims 4 and 14:
Paler teaches the system of claim 1, and the method of claim 11, as stated above. 
Paler further teaches wherein the execution of the transaction is done by one or more smart contracts, based on the one or more rules of the transaction. (By disclosing, the smart contract may correspond with a self-executing contract with the terms of the agreement between a buyer and a seller (e.g., associated with the Tag Token) being directly written into lines of software code. See at least Paler: [0015])
With respect to claims 5 and 15:
Paler teaches the system of claim 1, and the method of claim 11, as stated above. 
Paler further teaches wherein the one or more rights related to the hashtag is a right to use the hashtag. (By disclosing, each publisher 301 may choose to expose proprietary tagging data to third-party publisher applications 310 via a pay-gated API 307 (e.g., limiting access to an API after initiating and completing a payment transaction). See at least Paler: [0087])
With respect to claims 7 and 17:
Paler teaches the system of claim 1, and the method of claim 11, as stated above. 
Paler further teaches wherein the first user device and the second user device is a mobile communication device. (See at least Paler: [0105] & [0117])
With respect to claims 8 and 18:
Paler teaches the system of claim 1, and the method of claim 11, as stated above. 
Paler further teaches wherein the hashtag tokenized into the hashtag non-fungible token using one or more of ERC-721 and BEP-721 standards. (By disclosing, Tag tokens 510 may be created by executing the mint( ) or TagTarget( ) methods in an ERC-721 smart contract on a participating publisher application. See at least Paler: [0005]-[0007], [0021], [0095] & [0098])
With respect to claims 9 and 19:
Paler teaches the system of claim 1, and the method of claim 11, as stated above. 
Paler further teaches wherein the distributed ledger-based platform is a blockchain. (By disclosing, the Tag Token platform adds data to a blockchain (e.g., Ethereum) through a transaction on one of the Tag Token smart contracts. See at least Paler: [0073] & [0005]-[0007])
With respect to claims 10 and 20:
Paler teaches the system of claim 1, and the method of claim 11, as stated above. 
Paler further teaches wherein the transaction update is updated in the distributed ledger-based platform as a new block. (By disclosing, when one or more of the plurality of publisher platforms 405 submit tagging data to tag protocol 406, valid transactions may be written to the blockchain 408 in data blocks 409. See at least Paler: [0092] & [0073])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paler in view of McCoy (US 20220337439 A1; hereinafter McCoy).
With respect to claims 6 and 16:
Paler teaches the system of claim 1, and the method of claim 11, as stated above.
Paler further teaches wherein the hardware processing device is configured to enable ... whereby a plurality of users submits one or more bids to acquire the one or more rights pertaining to the hashtag. (By disclosing, the Tag Protocol may offer ownership of the Tag Token at public auction in exchange for funds or other virtual or physical items. See at least Paler: [0059] & [0099])
However, Paler does not teach explicitly a platform that provides a marketplace for the hashtag.
McCoy, directed to rights-enabled tokens for blockchain applications and thus in the same field of endeavor, teaches wherein the hardware processing device is configured to enable a platform that provides a marketplace for the hashtag whereby a plurality of users submits one or more bids to acquire the one or more rights pertaining to the hashtag. (By disclosing, rights to the media (e.g., represented by contracts), such as user-created content that is presented to other users via various different online environments such as auction platforms, decentralized platforms, and so on. See at least McCoy: [0034], [0044] & [189]-[0190])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decentralized tagging using tokenized strings teachings of Paler to incorporate the rights-enabled tokens for blockchain applications teachings of McCoy for the benefit of non-fungible tokens (NFTs) including information identifying content represented by the tokens as well as information or data that identifies the rights assigned or associated with the content represented by the tokens. (See at least McCoy: Abstract) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hertzmann et al., “Why the Hell Would Someone Pay $69M for a Link to a JPEG?: What does and doesn’t make sense about the crazy crypto art bubble”, teaching a record in a public database saying that you own the work—really, it says you own the work at a specific URL. 
De Jong (US 20040139207 A1) teaches accessing in a rights locker system for digital content access control, including tokenized URL.
Dorogusker et al. (US 20220337898 A1) teaches live playback streams, including NFT and ERC-721.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685   

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685